Order, Supreme Court, New York County (Ira Gammerman, J.), entered November 4, 2002, which directed defendant-appellant to submit to a two-hour oral examination by telephone rather than require defendant-respondent to attempt first to obtain the information it seeks by means of interrogatories or some other form of written disclosure, unanimously affirmed, with costs.
The motion court properly directed appellant to submit to an *251oral telephonic examination where, among other circumstances, written interrogatories previously served by respondent on appellant went largely unanswered (see Weeks Off. Prods. v Chemical Bank, 178 AD2d 113 [1991]). Concur — Mazzarelli, J.P., Andrias, Saxe, Ellerin and Williams, JJ.